Citation Nr: 0626139	
Decision Date: 08/22/06    Archive Date: 08/31/06

DOCKET NO.  05-14 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1964 to 
September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims for 
service connection for bilateral hearing loss and bilateral 
tinnitus.

The veteran was scheduled for a Travel Board hearing in May 
2006.  The veteran failed to report.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development must be 
completed prior to final adjudication of the veteran's 
claims.

For the purpose of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. §  3.385 
(2005).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  See Hensley v. 
Brown, 5 Vet. App. 155, 158 (1993).

The April 2005 Statement of the Case conceded the veteran's 
acoustic trauma in service, due to his military occupational 
specialty as a power plant operator.  In the March 2005 VA 
audiological examination report, the examiner noted that it 
was less likely than not that the veteran's current bilateral 
hearing loss and tinnitus were due to acoustic trauma during 
military service since the veteran reported that both the 
hearing loss and the tinnitus began at least several years 
after he was discharged from the service.  The Board 
disagrees with the underlying assumption by the VA examiner - 
that because hearing loss or tinnitus did not begin during 
service, the post-service conditions are not related to 
service.  It is not necessary that hearing loss be factually 
shown during service.  The United States Court of Appeals for 
Veterans Claims (Court) has held that 38 C.F.R. § 3.385 does 
not necessarily preclude service connection for hearing loss 
that first met the regulation's requirements after service.  
See Hensley, 159.  In this case, what is clear is that the 
veteran was exposed to acoustic trauma during service.  
Therefore, a new examination is in order.

Under the circumstances described above, additional 
development of the veteran's claims must be accomplished.  
Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded a VA 
audiological examination.  The claims 
folder should be provided to the examiner 
for review in conjunction with the 
examination.

After reviewing the file, the examiner 
should render an opinion as to whether 
it is at least as likely as not that 
the veteran's current bilateral hearing 
loss and tinnitus are related to his 
previously conceded acoustic trauma in 
service.
It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  After the development requested above 
has been completed, the veteran's claims 
folder must be reviewed to ensure that 
all the foregoing development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be taken.  

3.  In the event that the claims are not 
resolved to the satisfaction of the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decisions.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2005).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


